 

Exhibit 10.1

 

OTTAWA SAVINGS BANK

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

ARTICLE I

PURPOSE

 

1.1

Purpose. The Ottawa Savings Bank Nonqualified Deferred Compensation Plan (the
“Plan”) is intended to aid Ottawa Savings Bank (the “Employer”) in retaining and
attracting officers of exceptional ability by providing them with the
opportunity to defer the payment of their Compensation to a later date, in
accordance with the terms of the Plan.

 

1.2

ERISA Status. It is intended that this Plan will not constitute a “qualified
plan” subject to the limitations of section 401(a) of the Code, nor will it
constitute a “funded plan,” for purposes of such requirements. The Plan is
unfunded and maintained by the Employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1

Definitions. When a word or phrase appears in this Plan with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase will generally be a term defined in this Section 2.1. The following words
and phrases with the initial letter capitalized will have the meaning set forth
in this Section 2.1, unless a different meaning is required by the context in
which the word or phrase is used.

 

“Account” means one or more of the bookkeeping accounts maintained by the
Employer on behalf of a Participant, as described in more detail in Article IV.

 

“Base Pay” means the annual rate of base salary paid by the Employer to an
Eligible Person.

 

“Beneficiary” means the person or persons designated by the Participant to
receive a distribution of his or her benefits under the Plan upon the death of
the Participant, through a properly executed will or pursuant to a beneficiary
designation form prescribed by the Plan Administrator, as applicable, and lastly
filed with the Plan Administrator.

 

“Board” means the Board of Directors of the Employer.

 

“Cash Incentive Award” means any incentive payment to a Participant pursuant to
the Employer’s cash incentive plans, any bonus or commission payments, or any
other cash incentive payment designated by the Plan Administrator as an eligible
Cash Incentive Award for purposes of this Plan.

 

“Change in Control” means a change in ownership of Ottawa Savings Bank, a change
in the effective control of the Bank or a change in the ownership of a
substantial portion of the assets of the Bank, as defined for purposes of Code
Section 409A.

 

 


--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Compensation” means a Participant’s Base Pay, Cash Incentive Awards and any
other item of compensation that the Plan Administrator determines to be
Compensation for purposes of this Plan.

 

“Disability” means a Participant’s inability to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

 

“Effective Date” means October 29, 2014, except as provided otherwise herein.

 

“Election Form” means the written forms provided by the Plan Administrator
pursuant to which the Participant consents to participation in the Plan and
makes elections with respect to deferrals. Such Participant consent and
elections may be done either in writing or on-line through an electronic
signature, as the Plan Administrator prescribes.

 

“Eligible Person” means an employee that is designated as an Eligible Person by
the Plan Administrator. The Eligible Persons as of the effective date of the
Plan are listed in Appendix A to the Plan.

 

“Employer” means Ottawa Savings Bank.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Normal Retirement” means a Participant’s Termination of Employment with the
Employer on or after the date that he or she reaches the age of 65.

 

“Participant” means each Eligible Person who has been designated for
participation in this Plan.

 

“Plan” means the Ottawa Savings Bank Nonqualified Deferred Compensation Plan as
set forth herein and as the same may be amended from time to time.

 

“Plan Administrator” means Compensation Committee of the Board of Directors of
the Employer.

 

“Plan Year” means the calendar year.

 

“Termination for Cause” shall mean a Termination of Employment upon the
occurrence of any of the following events: (i) commission of an act of fraud,
embezzlement, misappropriation, willful misconduct or breach of fiduciary duty
against the Employer or other conduct harmful or potentially harmful to the
Employer’s best interest, as reasonably determined by the Plan Administrator;
(ii) any conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation for any felony, or any crime involving
moral turpitude; or (iii) continued failure to substantially perform
Participant’s material obligations and duties of employment with the Employer.

 

“Termination of Employment” means the date that a Participant ceases performing
services for the Employer in the capacity of an employee.

 

 
2

--------------------------------------------------------------------------------

 

 

“Trust” means any trust established as a possible source of funds for the
payment of benefits under this Plan as provided in Section 7.1.

 

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or the Participant’s dependent (as defined in Code section 152, without
regard to Code section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant within the meaning of Treasury Regulation §1.409A-3(i)(3)(i),
all as determined by the Plan Administrator. Distribution on account of an
unforeseeable emergency may not be made to the extent that such hardship is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.

 

2.2

Construction. If any provision of this Plan is determined to be for any reason
invalid or unenforceable, the remaining provisions of this Plan will continue in
full force and effect. All of the provisions of this Plan will be construed and
enforced in accordance with the laws of the State of Illinois and will be
administered according to the laws of such state, except as otherwise required
by ERISA, the Code or other applicable federal law.

 

ARTICLE III

PARTICIPATION AND FORFEITABILITY OF BENEFITS

 



3.1

Eligibility and Participation.



 

 

(a)

Determination of Eligibility. Eligibility to participate in the Plan is limited
to Eligible Persons.

 

 

(b)

Participation. An Eligible Person will first become a Participant by completing
all required forms and making a deferral election pursuant to Section 4.1 of the
Plan.

 

 

(c)

Limits on Eligibility. The Plan Administrator may at any time, in its sole and
absolute discretion, limit the classification of employees eligible to
participate in the Plan and/or may limit or terminate an Eligible Person’s
participation in the Plan.

 

3.2

Forfeitability of Benefits. A Participant has a nonforfeitable right to all
amounts credited to his Account under this Plan. As provided in Section 7.2,
however, each Participant will be only a general creditor of the Employer with
respect to the payment of any benefit under this Plan.

 

ARTICLE IV

DEFERRAL ELECTIONS

 

4.1

General Rules Regarding Deferral Elections. A Participant may elect to defer all
or any portion of his Compensation otherwise payable from the Employer for any
Plan Year in which the Plan is in effect. Deferral elections for a given Plan
Year shall be made no later than December 31st of the preceding Plan Year, or
for new Participants within 30 days of initial eligibility to participate in the
Plan. A Participant’s Election Form will only be effective with respect to a
single Plan Year and will become irrevocable once submitted. In addition to
selecting the amount of a deferral, Participants shall also elect the timing and
form of distribution of the amounts deferred at the time the Participant’s
Election Form is submitted to the Plan Administrator. Participants may not
change the form or timing of a deferral election, unless such change is made in
accordance with Section 409A of the Internal Revenue Code and as set forth in
Section 4.5 hereof. The Employer shall have the authority to determine the
payroll practices under which any component of Compensation subject to a
deferral under this Plan will be deducted from a Participant’s Compensation.

 

 
3

--------------------------------------------------------------------------------

 

 

4.2

Base Pay Deferrals. Each Eligible Person may elect to defer a designated full
percentage of his Base Pay to the Plan, up to a maximum percentage of one
hundred percent (100%) of the Employee’s Base Pay for the applicable Plan Year.
A Participant shall at all times be one hundred percent (100%) vested in the
Base Pay deferred into this Plan.

 

4.3

Cash Incentive Award Deferrals. Each Eligible Person may elect to defer a
designated full percentage of his Cash Incentive Award to the Plan, up to a
maximum percentage of one hundred percent (100%) of the Employee’s Cash
Incentive Award for the applicable Plan Year. A Participant shall at all times
be one hundred percent (100%) vested in the Cash Incentive Award amounts
deferred into this Plan.

 

4.4

Establishing and Crediting Deferral Accounts. The Plan Administer will establish
a Deferral Account on its books for each Participant and will credit to the
Deferral Account the following amounts:

 

 

(a)

Deferrals. The Compensation deferred by the Participant as of the time the
Compensation would have otherwise been paid to the Participant.

 

 

(b)

Interest. Interest is to be accrued on the account balance based on published
prime rate, subject to the terms of this subparagraph (b). The interest rate
shall be credited on the first business day of the Plan Year, compounded
monthly. The interest rate determined as of the first business day of the Plan
Year, or in the case of the initial Plan Year as of the Effective Date, shall be
used for the entirety of the Plan Year. The Board may alter the interest
crediting formula under this subparagraph (b) prospectively with respect to any
future Plan Year. Interest credited to a Deferral Account with respect to any
Plan Year under this subparagraph (b) shall not be less than 3.0% percent or
greater than 5.0% percent.

 

 

(c)

The Plan Administrator will provide each Participant, within one hundred twenty
(120) days after the end of each Plan Year, a statement setting forth the
Deferral Account balance as of the end of such Plan Year.

 

 

(d)

The Deferral Account is solely a device for measuring amounts to be paid under
this Plan. The Deferral Account is not a trust fund of any kind. Each
Participant is a general unsecured creditor of the Employer for the payment of
benefits. The benefits represent the mere promise of the Employer to pay such
benefits. Participant rights are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by a Participant’s creditors.

 

 
4

--------------------------------------------------------------------------------

 

 

4.5

Discretionary Employer Contributions. In addition to any deferral contributions
made by a Participant under Sections 4.2 and 4.3 of the Plan, the Employer, in
its sole discretion, may, but shall not be required to, credit to a
Participant’s Account as a non-elective deferral contribution (a "Employer
Contribution") any amount it determines appropriate. The amount so credited, if
any, may vary from Participant to Participant and may be zero even if a
contribution is made on behalf of another Participant. The Employer may also
express an Employer Contribution as a matching contribution equal to a
percentage of the Participant’s annual elective deferral contributions, if any.

 

ARTICLE V

DISTRIBUTION OF BENEFITS

 

5.1

Timing. At the time a Participant elects to defer Compensation hereunder, the
Participant shall designate the timing of the distribution of the amounts
deferred. Distributions to a Participant shall commence upon a fixed date (as
determined by the Participant), Normal Retirement, the Participant’s death or
Termination of Employment for reasons other than Normal Retirement and the
Participant’s death. If a Participant selects a fixed distribution date with
respect to deferrals of Compensation for any Plan Year, the selected deferral
period shall be at least equal to one (1) year following the end of the Plan
Year to which the deferral relates, unless such deferral is an Employer
Contribution subject to a vesting schedule (if any). Participants may also make
a special Change in Control Election as noted under Section 5.5 of this Plan.

  

5.2

Form of Distribution. At the time a Participant elects to defer Compensation
hereunder, the Participant shall designate the form of the distribution of the
amounts deferred from among the following options: (1) a lump sum cash payment,
or (2) equal installment payments over a five (5) year period. Distributions
will be made or commence as soon as practicable following the event that results
in the Participant becoming eligible for a distribution.

 

5.3

Potential Accelerated Distribution Events. The Plan Administrator shall have the
sole discretion to accelerate the distribution of a Participant’s Account in
connection with any of the following events:

 

 

(a)

The Plan Administrator may accelerate payment of a Participant’s vested Account
to the extent that (i) the aggregate amount in the Participant’s Account does
not exceed the applicable dollar amount under section 402(g)(1)(B) of the Code,
(ii) the payment results in the termination of the Participant’s entire interest
in the Plan and any plans that are aggregated with the Plan pursuant to Treas.
Reg. Section 1.409A-1(c)(2), and (iii) the Plan Administrator’s decision to
settle the Participant’s Account is evidenced in writing no later than the date
of payment.

 

 

(b)

The Plan Administrator may accelerate payment of all or a portion of a
Participant’s vested Account (i) to pay the Federal Insurance Contributions Act
(“ FICA ”) tax imposed under sections 3010, 3121(a) and 3121(v)(2) of the Code
(the “ FICA Amount ”), or (ii) to pay the income tax at source on wages imposed
under section 3401 of the Code or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Amount and the additional income tax at source on wages attributable to the
pyramiding section 3401 of the Code wages and taxes; provided, however, that the
total payment under this Section 5.6(b) shall not exceed the FICA Amount and the
income tax withholding related to the FICA Amount.

 

 
5

--------------------------------------------------------------------------------

 

 

 

(c)

The Plan Administrator may accelerate payment of all or a portion of a
Participant’s vested Account to the extent that the Plan fails to meet the
requirements of section 409A of the Code; provided that, the amount accelerated
shall not exceed the amount required to be included in income as a result of the
failure to comply with section 409A of the Code.

 

 

(d)

The Plan Administrator may accelerate payment of all or a portion of a
Participant’s vested Account where the payment is part of a settlement between
the Employer and the Participant of an arm’s length, bona fide dispute as to the
Participant’s right to the deferred amount.

 

5.4

Change in Deferral Elections. If permitted by the Plan Administrator, but
subject to limitations below, a Participant may elect to change the time or form
of payment to him, by submitting a new Election Form to the Committee, provided
the following conditions are met:  (i) such change will not take effect until at
least twelve (12) months after the date on which the new election is made and
approved by the Committee; (ii) if the original election is pursuant to a
specified time or fixed schedule, the change cannot be made less than twelve
(12) months before the date of the first scheduled original payment, and
(iii) in the case of an election related to a payment other than a payment on
account of death or Unforeseeable Emergency, the first payment with respect to
which the change is made must be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made.

 

5.5

Payments upon Change in Control or Unforeseeable Emergency. A Participant may
also, solely to the extent permitted by the Plan Administrator, direct that all
of the amounts then allocated to the Participant's Account be distributable to
the Participant upon a Change in Control (as defined in Section 2.1 of this
Plan), or that all or a portion of the amounts otherwise payable to the
Participant be distributable in the event of an Unforeseeable Emergency (as
defined Section 2.1 of this Plan), in which event the amount of any further
scheduled distribution shall be reduced by the amount previously distributed on
account of such event. A Participant may, in accordance with the rules
established by the Employer, make a written request for a withdrawal from the
Plan for an Unforeseeable Emergency.

 

5.6

Specified Employee. Notwithstanding anything herein to the contrary, to the
extent required by Section 409A of the Code and the regulations issued
thereunder, benefits payable under the Plan to any Participant who is a
“specified employee” for purposes of Section 409A of the Code shall be delayed
for a period of six (6) months from the otherwise applicable distribution date.

 

ARTICLE VI

PAYMENT LIMITATIONS

 

6.1

Legal Disability. If a person entitled to any payment under this Plan is, in the
sole judgment of the Plan Administrator, under a legal disability, or otherwise
is unable to apply such payment to his or her own interest and advantage, the
Plan Administrator, in the exercise of its discretion, may direct the Employer
or payor of the benefit to make any such payment in any one or more of the
following ways:

 

 

(a)

Directly to such person;

 

 

(b)

To his or her legal guardian or conservator; or

 

 

(c)

To his or her spouse or to any person charged with the duty of his or her
support, to be expended for his or her benefit and/or that of his or her
dependents.

 

 
6

--------------------------------------------------------------------------------

 

 

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

6.2

Assignment. Except in connection with a valid domestic relations order, no
Participant or Beneficiary will have any right to assign, pledge, transfer,
convey, hypothecate, anticipate or in any way create a lien on any amounts
payable under this Plan. No amounts payable under this Plan will be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their Beneficiaries.

 

ARTICLE VII

FUNDING

 

7.1

Funding. Benefits under this Plan will be funded solely by the Employer.
Benefits under this Plan will constitute an unfunded general obligation of the
Employer, but the Employer may create reserves, funds and/or provide for amounts
to be held in trust to fund such benefits on its behalf. Payment of benefits may
be made by the Employer, any trust established by the Employer or through a
service or benefit provider to the Employer or such trust.

 

7.2

Creditor Status. Participants and their Beneficiaries will be general unsecured
creditors of the Employer with respect to the payment of any benefit under this
Plan. In the event the Employer establishes a trust in connection with the Plan,
the trust assets shall remain at all times subject to claims by their general
creditors in accordance with applicable law.

 

ARTICLE VIII

ADMINISTRATION

 

8.1

The Board. The overall administration of the Plan will be the responsibility of
the Board, or any entity, committee or individual(s) the Board may delegate the
responsibility of administering the Plan.

 

8.2

Powers of Board. The Board will have sole and absolute discretion regarding the
exercise of its powers and duties under this Plan. In order to effectuate the
purposes of the Plan, the Board will have the following powers and duties:

 

 

(a)

To appoint a Plan Administrator.

 

 

(b)

To review and render decisions respecting a denial of a claim for benefits under
the Plan;

 

 

(c)

To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and

 

 

(d)

To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the Plan and any trust established to secure
the assets of the Plan.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the Board will, in addition, have such powers as it may
reasonably determine to be necessary or appropriate in the performance of its
powers and duties under the Plan.

 

 
7

--------------------------------------------------------------------------------

 

 

8.3

Appointment of Plan Administrator. The Board will initially appoint the
Compensation Committee of the Employer to act as the Plan Administrator. The
Plan Administrator will have the responsibility and duty to administer the Plan
on a daily basis. The Board may delegate all or some of its powers under the
Plan to the Plan Administrator. The Board may change the Plan Administrator at
any time.

 

8.4

Indemnification of Board and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the Board and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys’ fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the Board’s, or any
such person’s commission of fraud or willful misconduct.

 

8.5

Claims for Benefits.

 

 

(a)

Initial Claim. In the event that an Eligible Person, Participant or his or her
Beneficiary claims to be eligible for benefits, or claims any rights under this
Plan, such “ Claimant ” must complete and submit such claim forms and supporting
documentation as will be required by the Plan Administrator, in its sole and
absolute discretion. Likewise, any Claimant who feels unfairly treated as a
result of the administration of the Plan, must file a written claim, setting
forth the basis of the claim, with the Plan Administrator. In connection with
the determination of a claim, or in connection with review of a denied claim,
the claimant may examine this Plan, and any other pertinent documents generally
available to Participants that are specifically related to the claim.

 

 

(b)

Claim Decision. The Claimant shall be notified within ninety (90) days after the
claim is filed whether the claim is approved or denied, unless the Plan
Administrator determines that special circumstances beyond the control of the
Plan require an extension of time, in which case the Plan Administrator may have
up to an additional ninety (90) days to process the claim. If the Plan
Administrator determines that an extension of time for processing is required,
the Plan Administrator shall furnish written or electronic notice of the
extension to the Claimant before the end of the initial ninety (90) day period.
Any notice of extension shall describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator expects to
render its decision.

 

 

(c)

Notice of Denial. If the Plan Administrator denies the claim, it must provide to
the Claimant, in writing or by electronic communication, a notice which
includes:

 

 

(i)

The specific reason(s) for the denial;

 

 

(ii)

Specific reference to the pertinent Plan provisions on which such denial is
based;

 

 

(iii)

A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

 

 
8

--------------------------------------------------------------------------------

 

 

 

(iv)

A description of the Plan’s appeal procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under section 502(a) of ERISA following a denial of the claim on appeal;
and

 

 

(v)

If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

 

 

(d)

Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Plan Administrator within sixty (60) days after receiving notice
of denial. The decision on appeal will be made within sixty (60) days after the
Plan Administrator’s receipt of a request for appeal, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than 120 days after receipt of a request for
appeal. A notice of such an extension must be provided to the Claimant within
the initial sixty (60) day period and must explain the special circumstances and
provide an expected date of decision. The reviewer shall afford the Claimant an
opportunity to review and receive, without charge, all relevant documents,
information and records and to submit issues and comments in writing to the Plan
Administrator. The reviewer shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim
regardless of whether the information was submitted or considered in the initial
benefit determination.

 

 

(e)

Notice of Decision on Appeal. If the Plan Administrator denies the appeal, it
must provide to the Claimant, in writing or by electronic communication, a
notice which includes:

 

 

(i)

The specific reason(s) for the denial;

 

 

(ii)

Specific references to the pertinent Plan provisions on which such denial is
based;

 

 

(iii)

A statement that the Claimant may receive without cost all relevant records;

 

 

(iv)

A description of the Plan’s voluntary procedures and deadlines, if any;

 

 

(v)

A statement of the Claimant’s right to sue under Section 502(a) of ERISA; and

 

 

(vi)

If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

 

 

(f)

Claims Procedures Mandatory. The internal claims procedures set forth in this
Section 8.6 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 8.6, the denial of the Claim shall become final and binding on all
persons for all purposes.

 

8.6

Receipt and Release of Necessary Information. In implementing the terms of this
Plan, the Plan Administrator may, without the consent of or notice to any
person, release to or obtain from any other insuring entity or other
organization or person any information, with respect to any person, which the
Plan Administrator deems to be necessary for such purposes. Any Participant or
Beneficiary claiming benefits under this Plan will furnish to the Plan
Administrator such information as may be necessary to determine eligibility for
and amount of benefit, as a condition of claiming and receiving such benefit.

 

 
9

--------------------------------------------------------------------------------

 

 

8.7

Overpayment and Underpayment of Benefits. The Plan Administrator may adopt, in
its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits.

 

ARTICLE IX

OTHER BENEFIT PLANS OF THE EMPLOYER

 

9.1

Other Plans. Nothing contained in this Plan will prevent a Participant prior to
his or her death, or a Participant’s spouse or other Beneficiary after such
Participant’s death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Employer, or which would otherwise be payable or distributable to
him or her, a surviving spouse or Beneficiary under any plan or policy of the
Employer or otherwise. Nothing in this Plan will be construed as preventing the
Employer from establishing any other or different plans providing for current or
deferred compensation for Employees.

 

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1

Continuation. The Employer intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan.

 

10.2

Amendment of Plan. The Employer reserves the right in its sole and absolute
discretion to amend this Plan in any respect at any time. No amendment may
adversely impact the amount of benefits a Participant has accrued under the Plan
at such time except to the extent required by applicable law.

 

10.3

Termination of Plan. The Employer may terminate or suspend this Plan in whole or
in part at any time, provided that no such termination or suspension will
deprive a Participant, or person claiming benefits under this Plan through a
Participant, of any amount credited to his or her Accounts under this Plan up to
the date of suspension or termination, except as required by applicable law.

 

The Plan may be terminated and liquidated under the following circumstances:

 

 

(a)

Corporate Dissolution or Bankruptcy. The Board may terminate and liquidate the
Plan within twelve (12) months of a corporate dissolution taxed under section
331 of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§ 503(b)(1)(A), provided that the amounts deferred under the Plan are included
in Participants’ gross incomes in the latest of the following years (or if
earlier, the taxable year in which the amount is actually or constructively
received):

 

 

(i)

The calendar year in which the Plan termination and liquidation occurs.

 

 

(ii)

The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

 

 

(iii)

The first calendar year in which the payment is administratively practicable.

 

 
10

--------------------------------------------------------------------------------

 

 

 

(b)

Termination of Plan. The Board may terminate and liquidate the Plan provided
that (i) the termination and liquidation does not occur by reason of a downturn
of the financial health of the Employer, (ii) all plans or arrangements that
would be aggregated with the Plan under section 409A of the Code are also
terminated and liquidated, (iii) no payments in liquidation of the Plan are made
within twelve (12) months of the date of termination of the Plan other than
payments that would be made in the ordinary course operation of the Plan,
(iv) all payments are made within twenty-four (24) months of the date the Plan
is terminated and (v)  the Employer, as applicable depending on whether the Plan
is terminated with respect to such entity, do not adopt a new plan that would be
aggregated with the Plan within three (3) years of the date of the termination
of the Plan. 

 

ARTICLE XI

MISCELLANEOUS

 

11.1

No Reduction of Employer Rights. Nothing contained in this Plan will be
construed as a contract of employment between the Employer and a Participant, or
as a right of any Participant to continue in the employment of the Employer, or
as a limitation of the right of the Employer to discharge any Participant.

 

11.2

Provisions Binding. All of the provisions of this Plan will be binding upon all
persons who will be entitled to any benefit hereunder, their heirs and personal
representatives.

    11.3 Withholding of Taxes. The tax imposed by Code Section 3121 with respect
to any amount deferred pursuant to the Plan shall be withheld from the portion
of the Participant’s Compensation that is not deferred pursuant to this Plan.
Distributions under the Plan shall be reduced by all federal, state and local
taxes required to be withheld therefrom.

  

11.4

Governing Law. The Plan shall be construed, administered and enforced according
to the State of Illinois, except to the extent pre-empted by federal law.

 

11.5

Beneficiary. In the event that the Participant dies prior to receipt of all
amounts payable to him pursuant to the Plan, all remaining amounts credited to
his account will be paid to one or more Beneficiaries designated by the
Participant. If not Beneficiary is named, payment will be made to the
Participant’s estate.

 

 

 

In witness whereof, Ottawa Savings Bank has caused this Plan to be executed on
this 29th day of October 2014 by a duly authorized member of the Board of
Directors of Ottawa Savings Bank.

 

 

Ottawa Savings Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Keith Johnson

 

 

Chairman of the Compensation Committee of Board of Directors

 

 

 

 

11